Title: From John Adams to James Searle, 23 September 1780
From: Adams, John
To: Searle, James


     
      Sir
      Amsterdam September 23 1780
     
     I received, by the Hand of Mr. Dana, the Letters and Dispatches, which you brought for me, from Congress.
     I should have been very happy, to have been at Paris, at your Arrival; and to have had the Honour to do what ever might have been in my Power, to render your Residence in that Capital agreable, or to assist you in the Purpose of your Mission; But I am not able to foresee, when I shall return. If you should come this Way, I Shall have the Honour to pay you my Respects, without Loss of Time.
     Your Relation of the State of Things in our Country, as repeated to me by Mr. Dana, is very pleasing and promises much good.
     I shall obey the Commands of Congress with great Pleasure: but with what success Time only can discover. I have the Honour to be, with very great Esteem & Respect &c.
    